DETAILED ACTION

In response to the Amendment filed January 19, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 10 are allowable over the Prior Art of Record because it fails to teach or suggest a device for adjusting a position of a thermocouple located in a channel within a brake pad, a tip of the thermocouple being aligned with a top surface of the brake pad, the device comprising a wheel configured to be turned in a first direction, causing a rod to move downward to contact and push the thermocouple into the brake pad in combination with the remaining limitations of the claims.



Claims 11 - 18 are allowable over the Prior Art of Record because it fails to teach or suggest a method of adjusting a position of a thermocouple within a brake pad, the thermocouple having a tip aligned with a top surface of the brake pad, the method comprising moving a rod toward the tip of the thermocouple until the rod contacts the tip of the thermocouple; and resetting a gauge configured to measure a vertical movement of the rod; further moving the rod such that the rod pushes the tip of the thermocouple into the brake pad in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pennala et al. (US 9,964,168) discloses a brake pad monitoring sensor comprising a monitoring system (32) including at least one sensor (34) that monitors wear or temperature (Column 3, lines 30 – 31). 

Novotny et al. (US 4,824,260) discloses a thermocouple (26) for use with a brake block. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 22, 2021


/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861